                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Mitchell Lee Walck,                 )
                                    )     ORDER RE: § 1915A
              Plaintiff,            )     SCREENING
                                    )
       vs.                          )
                                    )
Mr. Pat Heinert, et al.,            )
                                    )     Case No.: 1:16-cv-331
              Defendants.           )
_____________________________________________________________________________

I.     BACKGROUND.

       Before the Court is Walck’s Complaint (Doc. No. 6). The Court now conducts an initial

screening pursuant to 28 U.S.C. § 1915A.

II.    STANDARDS GOVERNING INITIAL REVIEW.

       Congress enacted the Prison Litigation Reform Act of 1995 (“PLRA”) to address the

burden imposed by prisoner suits that are too often frivolous and without merit. Jones v. Bock,

549 U.S. 199, 203-04 (2007); Woodford v. Ngo, 548 U.S. 81, 84 (2006). One of the reforms

enacted as part of the PLRA for cases in which prisoners are seeking to sue a governmental

entity, officer, or employee requires courts to conduct an early screening to weed out claims that

clearly lack merit. 28 U.S.C. § 1915A. In conducting the screening, the court is required to

identify any cognizable claims and to dismiss the Complaint, or any part of it, that is frivolous,

malicious, fails to state a claim, or seeks monetary relief from an immune defendant. Id.

       In screening a pro se prisoner Complaint, the court is obligated to construe it liberally and

hold it to a less stringent standard than what normally would be required of attorneys. Id.; see

also Federal Express Corp. v. Holowecki, 552 U.S. 389, 402 (2008); Solomon v. Petray, 795

F.3d 777, 787 (8th Cir. 2015) (“When we say that a pro se complaint should be given liberal



                                                1
construction, we mean that if the essence of an allegation is discernible . . . then the district court

should construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework.”) (internal quotation marks omitted). This does not mean that the

court must accept everything or anything that is filed by a prisoner proceeding pro se, however.

In enacting the screening requirement, Congress obviously expected it to be more than an a

ritualistic exercise and that courts would only allow to go forward            those claims that are

cognizable, that seek relief from a non-immune party, and that are not obviously frivolous or

malicious.

       To meet the minimal pleading requirements of Rule 8(a)(2) for stating a cognizable

claim, something more is required than simply expressing a desire for relief and declaring an

entitlement to it.    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 n.3 (2007)

(“Twombly”). The complaint must state enough to “‘give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(quoting Twombly, 550 U.S. at 555). Also, it must state enough to satisfy the “plausibility

standard” for stating a cognizable claim as established in Twombly and further amplified by the

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 678-84 (2009) (“Iqbal”). And, even though a

pro se prisoner Complaint is entitled to a liberal construction, these minimal pleading

requirements must still be satisfied. E.g., Story v. Foote, 782 F.3d 968, 969 (“To state a claim, .

. . [the pro se prisoner’s] complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”) (internal quotation marks omitted and citing

Twombly and Iqbal). Complaints that offer nothing more than labels and conclusions or a

formulaic recitation of the elements are not sufficient. Twombly, 550 U.S. at 555; Iqbal, 556




                                                  2
U.S. at 680-81. Frivolous claims are those that are clearly baseless, fanciful, fantastic, or

delusional. See Denton v. Hernandez, 504 U.S. 25, 32-34 (1992).

        To state a claim under 42 U.S.C. § 1983, a plaintiff must normally allege a violation of a

right secured by the Constitution or the laws of the United States and that the alleged deprivation

was committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48

(1988); Walker v. Reed, 104 F.3d 156, 157 (8th Cir. 1997).            Even under liberal pleading

standards, a pro se litigant, at the very least, must invoke rights under the Constitution or federal

law in order to plead a § 1983 claim. Walker v. Reed, 104 F.3d at 157-58. Also, the pleading

must allege a sufficient causal link between the alleged violation and the basis upon which the

particular defendant is to be held responsible, keeping in mind that persons sued in their

individual capacities must be personally involved or directly responsible since § 1983 does not

impose respondeat superior liability. Iqbal, 556 U.S. at 676-77; Gordon v. Hansen, 168 F.3d

1109, 1113 (8th Cir. 1999).

III.    ANALYSIS.

        Upon review of Walck’s complaint, his primary contention seems to be that during his

incarceration at Burleigh County Detention Center in 2012-2013, defendants violated his Eighth

Amendment right to be protected from cruel and unusual punishment by their deliberate

disregard of his special dietary and/or medical needs. Walck apparently suffers from celiac

disease, which requires a gluten-free diet. (Doc. No. 6, at 5-6). He contends that he was subject

to “food contamination,” causing severe fatigue, constipation, chronic anemia, and mental

anguish. Id. He also contends that a member of the nursing staff failed to administer a laxative as

required. Id. at 6.




                                                 3
       As a threshold matter, Walck has brought his claims in such a way that requires the Court

to immediately dismiss several of them as duplicative. He brings the suit against five separate

defendants and groups of defendants. All of the defendants are associated with Burleigh County:

they include Pat Heinert, the Burleigh County Sheriff at the time; Lisa Wicks, a captain at the

Burleigh County Sheriff’s Department; Tara Canright, who appears to be a registered nurse at

the Burleigh County Detention Center; “Jane and John Doe Burleigh County Commissioners;”

and, lastly, “Jane and John Doe Burleigh Co. Detention Employees, Dept. Heads, Cpl’s, Sgts.,

Lt’s. and Correctional Staff.” (Doc. No. 6, at 3-4).

       As is clear from the face of the complaint, all the individual defendants are employees of

Burleigh County. Furthermore, Walck states explicitly that he is suing each defendant in his or

her official capacity, and not in his or her individual capacity. (Id. at ¶ C., D., E., F., G). Suits

against a public official in his official capacity are actually suits against the entity for which the

official is an agent. Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006), citing Kentucky

v. Graham, 473 U.S. 159, 165, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985).

       As such, Walck is actually suing Burleigh County five times over. He seems to recognize

as much in the text of at least one of his claims, writing, “City and county governments can be

held liable…” See Doc. No. 6, ¶ D. As such, Court will construe these claims as claims against

Burleigh County, and dismiss the claims against the defendants in their official capacity as

redundant. See, Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (district

court correctly dismissed claim against city police officer in his official capacity as redundant to

claim against city).

       While municipalities and other local government entities are suable persons under §

1983, plaintiffs who seek to impose such liability must show that “action pursuant to official



                                                  4
municipal policy caused their injury.” Connick v. Thompson, 563 U.S. 51, 60–61, 131 S. Ct.

1350, 1359, 179 L. Ed. 2d 417 (2011). Liability exists only where the municipality itself causes

the violation. Perkins v. Hastings, 915 F.3d 512, 520 (8th Cir. 2019). As such,

       A plaintiff thus must “identify a municipal ‘policy’ or ‘custom’ that caused the
       plaintiff’s injury.” Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 403, 117 S.Ct.
       1382, 137 L.Ed.2d 626 (1997). “[A]n act performed pursuant to a ‘custom’ that
       has not been formally approved by an appropriate decisionmaker may fairly
       subject a municipality to liability on the theory that the relevant practice is so
       widespread as to have the force of law.” Id. at 404, 117 S.Ct. 1382. The plaintiff
       also must show a direct causal link between the custom and the deprivation of
       rights, i.e., that “the municipality was the ‘moving force’ behind the injury
       alleged.” Id.

Perkins v. Hastings, 915 F.3d at 521 (8th Cir. 2019).

       Here, Walck alleges that the County and/or its employees exhibited a “failure to train

staff and promulgate a policy to accommodate men with severe food intolerance and allergies,”

claiming negligence, gross negligence, medical malpractice, and deliberate indifference. (Doc.

No. 6 at ¶ D). At first glance, he seems to be levying the accusation that Burleigh County has no

policy for accommodating food allergies in male prisoners, which might state a cognizable claim

for injury due to a municipal policy. Yet later in the complaint, Walck writes,

       At Burleigh Jail, Correctional Officers are certainly versed on special diet needs
       because the C.O.’s and sometimes Dept. Heads, Supervisors such that I certainly
       witnessed served trayed meals (3) times daily. The breakfast, lunch and dinner
       trays are all marked for disbetes, allergies ect. That didn’t stop the tray mix-ups.

       As such, Walck seems to concede the existence of a policy allowing for trays to be

marked for diabetes and food allergies, and even that the employees are familiar with special

dietary needs. His claim appears to assert that this policy was incompetently executed, resulting

in tray mix-ups.




                                                 5
       Overall, the thrust of Walck’s complaint is that he had unpleasant symptoms, and

therefore, due to tray mix-ups or otherwise, the prison employees must have failed to assure that

his food was free of gluten. But these facts, while perhaps consistent with a claim for individual

negligence, fail to state a claim for municipal liability. The occurrence of “tray mix-ups,” absent

any allegation that these mix-ups occurred pursuant to a county-wide custom, does not show that

Burleigh County was a moving force behind Walck’s alleged injury. Even on the individual

level, his claims are suspect; the closest he comes to alleging concrete causation against any

defendant is by claiming that the facility nurse “did not take the repercussions of gradual food

contamination allergies seriously,” which he takes as evidence of her “malice and sadistic

intent.” (Doc. No. 6, ¶ C). He also accuses her of failing to administer Miralax as prescribed by

his doctor. Yet Walck fails to cite any link between the nurse’s actions and the culpability of

Burleigh County in general.

       As such, the Court finds that Plaintiff’s complaint, as it is now drafted, fails to state a

claim upon which relief can be granted against Burleigh County, and is such does not pass the

initial § 1915A screening. He is hereby given until March 5, 2020, to submit an amended

pleading with additional factual assertions establishing liability of the County itself. Failure to do

so may result in the claim being dismissed.

       IT IS SO ORDERED.
       Dated this 20th day of February, 2020.
                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter
                                                      United States Magistrate Judge




                                                  6
